Title: [Diary entry: 28 May 1791]
From: Washington, George
To: 

Saturday 28th. Sett off from Crawfords by 4 Oclock and breakfasting at one Harrisons 18 Miles from it & got into Charlotte, 13 miles further, before 3 oclock. Dined with Genl. Polk and a small party invited by him, at a Table prepared for the purpose. It was not, until I had got near Barrs that I had quit the Piney & Sandy lands—nor until I had got to Crawfords before the Lands took quite a different complexion. Here they began to assume a very rich look. Charlotte is a very trifling place, though the Court of Mecklenburg is held in it. There is a School (called a College) in it at which, at times there has been 50 or 60 boys.